Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 46-48 and 50-66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouyang et al. (US 2012/0289858, hereinafter “Ouyang”) in view of Banik et al. (US 2006/0069306, hereinafter “Banik”).
As to claim 46, Ouyang discloses  an anatomical probe system, comprising:
an elongated flexible body (shaft A124, Figs.A3,A8, analogous to shaft 122, which can be made of nylon, [0114], which will have some flexibility, and particularly flexible nylon, [0133]) including a channel defined by a wall (shaft A124 includes a central channel, best shown by space inside A124 in Fig.A3, the central channel being defined by the wall of the shaft); 
an operational component (imaging module A108/endoscope A120, Fig.A3, [0159],[0193]) extending within the channel of the elongated flexible body (as shown in Fig.A3); 
a support member (distal tip A126 of the shaft, shown in Fig.4A) at a distal end of the elongated flexible body (Fig.4A); and 
a fluid director (A810, Fig.A8, [0193] states that the features of Fig.A8 can be used in previously described embodiments) disposed on the support member (Fig.A8), wherein the fluid director is configured to receive fluid conveyed through the channel (configured to receive saline from the central channel, Fig.8A), wherein a portion of the fluid contacts and is confined by the 
	Ouyang teaches directing a suitable fluid toward the lens to clean the surface when the lens becomes dirty ([0194], Fig.A8), but fails to disclose an image obstruction detector configured to detect an obstruction of a view of the operational component and initiate a cleaning routine in response to the detection of the obstruction.  Banik also teaches a probe system which includes a fluid director (e.g. flush cap 256, Fig.3, [0028]-[0029]) for directing a fluid over a lens in front of an image sensor (operational component).  Banik further teaches an image obstruction detector (image processor 114 or processor 108 analyzes images produced by the image sensor to determine if irrigation is required, [0028]) configured to detect an obstruction of a view of the operational component (detects presence of obstructing matter in view or on lens, [0034]) and initiate a cleaning routine in response to the detection of the obstruction (e.g. initiates a wash routine of cleaning solution over surface of lens, [0034]-[0037]).  Banik teaches that such image obstruction detector will automatically detect and clear obstructions in the field of view, thus reducing the need for the physician to actively control the wash routing and allowing the physician to concentrate on performing the require procedure ([0040]).  It would have been obvious to one of ordinary skill in the art to have provided the Ouyang system with an image obstruction detector to automatically clear the field of view for the reason taught by Banik.
	Furthermore, at least in the embodiment shown in Figs.A3 and A8, Ouyang fails to show the particular structure that holds the operational component (A108), and specifically that the support member comprises: a curved wall having a portion sized to fit within the channel of the elongated flexible body; and a frame shaped to retain the operational component and including a frame wall coupled to the curved wall such that the portion of the curved wall sized to fit within 

    PNG
    media_image1.png
    354
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    245
    590
    media_image2.png
    Greyscale

Since Figure A3 and A8 appear to show the distal end of the sheath schematically, it would have been obvious to one of ordinary skill in the art at the time of the invention to have constructured the distal end as further taught by Ouyang’s Figs. 17A,17B.  Use of such structure would desirably secure and protect the operational component in the distal end.
	As to claim 47, the operational component comprises an image capture instrument (imaging module A108/endoscope A120, Fig.A3, [0159],[0193]).
As to claim 48, the operational component comprises an illumination device ([0159],[0193]).
	As to claim 50, Ouyang further discloses a fluid conveyance system (e.g. A103,A132, Fig.A3) from which the fluid is conveyed.
	As to claim 51, the channel and the operational component are configured such that a portion of the fluid conveyed from the fluid conveyance system is conveyed into contact with the operational component within the elongated flexible body (as best shown in Fig.A8, the operational component A108 resides in the channel with the fluid).
	As to claim 52, the fluid conveyance system is configured to provide an irrigation fluid (saline or other suitable fluid, [0194]).

As to claim 54, the fluid conveyance system is configured to cool the operational component with the fluid ([0194]).
	As to claim 55, Ouyang in view of Banik, as set forth above with respect to claim 46, discloses that the image obstruction detector is further configured to detect a decrease in the obstruction of the view of the operational component (detection of little or no obstruction after an obstruction is detection would constitute detecting a decrease in obstruction) but fails to disclose how the cleaning routine is terminated (it is assumed that such cleaning routine would terminate after a predetermined time), and particularly that the cleaning routine is terminated in response to the detected decrease in the obstruction.  However, one of ordinary skill would recognize that the cleaning routine could be shortened and thus less fluid could be used if the system were programmed to end the cleaning routine when the image obstruction detector detects a clear view field (no or little obstruction), instead of ended at a predetermined length of time.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have programmed the Ouyang/Banik system to terminate the cleaning routing when the view is clear in order to provide feedback that would allow a more efficient use of fluid and time for the cleaning routine.
	As to claim 56, Ouyang discloses an anatomical probe system, comprising: 
an elongated flexible body (shaft A124, Figs.A3,A8, analogous to shaft 122, which can be made of nylon, [0114], which will have some flexibility, and particularly flexible nylon, [0133]) including a channel defined by a wall (shaft A124 includes a central channel, best shown by space inside A124 in Fig.A3, the central channel being defined by the wall of the shaft); 

a support member (distal tip A126 of the shaft, shown in Fig.A4) at a distal end of the elongated flexible body (Fig.4A); the support member supporting a portion of the operational component (distal tip A126 surrounds and holds the operational component, Figs.A3,A4A); and
a fluid director (A810, Fig.A8, [0193] states that the features of Fig.A8 can be used in previously described embodiments) disposed on the support member (Fig.A8), wherein the fluid director is configured to receive fluid conveyed through the channel (configured to receive saline from the central channel, Fig.8A) and into contact with the fluid director to direct the fluid toward the operational component during a cleaning routine(as described in [0194]-[0195]).
Ouyang teaches directing a suitable fluid toward the lens to clean the surface when the lens becomes dirty ([0194], Fig.A8), but fails to disclose an image obstruction detector configured to detect an obstruction of a view of the operational component by determining that the obstruction exceeds a predetermined limit and initiate a cleaning routine in response to the detection of the obstruction.  Banik also teaches a probe system which includes a fluid director (e.g. flush cap 256, Fig.3, [0028]-[0029]) for directing a fluid over a lens in front of an image sensor (operational component).  Banik further teaches an image obstruction detector (image processor 114 or processor 108 analyzes images produced by the image sensor to determine if irrigation is required, [0028]) configured to detect an obstruction of a view of the operational component (detects presence of obstructing matter in view or on lens, [0034]) by determining that the obstruction exceeds a predetermined limit (determines that the obstruction remains in the same place over the time (exceeds a predetermined limit) it takes to move the endoscope, [0034]) and initiate a cleaning routine in response to the detection of the obstruction (e.g. initiates a wash 
As to claim 57, at least in the embodiment shown in Figs.A3 and A8, Ouyang fails to show the particular structure that holds the operational component (A108), and specifically that the support member comprises: a curved wall sized to fit within the channel of the elongated flexible body; and a frame shaped to retain the operational component and including a frame wall coupled to the curved wall such that the curved wall and the frame wall form an enclosed interior channel, wherein the enclosed interior channel is in fluid communication with the channel of the elongated flexible body, and wherein the fluid director extends from the curved wall toward the frame.  However, Ouyang further teaches in closer views of the distal end of the shaft (see Figs.17A,17B) that the support member (distal tip A126) can include a curved wall (see annotated figure below) sized to fit within the channel of the elongated flexible body (narrow portion shown to fit inside of the channel of the shaft 122 in Figs.23,24) and a frame (1720, Fig.17A,B) shaped to retain the first operational component (retains camera module 1710, Figs.17A,B, [0129]) and including a frame wall (outer wall of 1720, shown in annotated figure below) coupled to the curved wall such that the curved wall and the frame wall form an enclosed interior channel (channel ending at 1740, shown in annotated figure below), wherein the enclosed interior channel is in fluid communication with the channel of the elongated flexible body (Figs.17A,17B).


    PNG
    media_image1.png
    354
    565
    media_image1.png
    Greyscale

Since Figure A3 and A8 appear to show the distal end of the sheath schematically, it would have been obvious to one of ordinary skill in the art at the time of the invention to have constructured the distal end as further taught by Ouyang’s Figs. 17A,17B.  Use of such structure would desirably secure and protect the operational component in the distal end.
	As to claim 58, Ouyang further discloses a fluid conveyance system (e.g. A103,A132, Fig.A3) from which the fluid is conveyed.
	As to claim 59, the fluid conveyance system is configured to provide an irrigation fluid (saline or other suitable fluid, [0194]).
	As to claim 60, the fluid conveyance system is configured to provide suction ([0163],[0198]).
	As to claim 61, the fluid conveyance system is configured to cool the operational component with the fluid ([0194]).

		As to claim 63, Ouyang further discloses a second operational component aligned with the operational component (considering the imaging module 1710 in Fig.17A or imaging module A108 in Fig.A8 as the first operational component, an illumination device 1722 in Fig.17A or A108B in Fig.A8 forms a second operational component aligned with the imaging module), wherein the frame includes a frame section shaped to receive the operational component and prevent movement of the second operational component relative to the operational component (e.g. frame 1720 secures the imaging module and illumination device from relative movement, Fig.17A).

As to claim 65 the operational component comprises an image capture instrument (imaging module A108/endoscope A120, Fig.A3, [0159],[0193]).
As to claim 66, the support member includes a frame (1720, Figs. 17A,17B) sized and shaped to receive the operational component (as shown in Figs.17A,17B).

Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive.
Regarding independent claim 46, Applicant argues that the portion of the curved wall that is sized to fit within the channel in Ouyang (see Fig.17A) is “different than and remote from” the portion of such wall that forms an enclosed interior channel with the frame wall.  The Examiner respectfully disagrees.  Claim 46 does not call for any particular arrangement between the frame wall and the portion of the curved wall as long as they “form an enclosed interior channel”.  As 

    PNG
    media_image2.png
    245
    590
    media_image2.png
    Greyscale


		
    PNG
    media_image3.png
    290
    481
    media_image3.png
    Greyscale

Thus, the Examiner takes the position that Ouyang does indeed disclose “the frame wall and the portion of the curved wall sized to fit within the channel form an enclosed interior channel” as now recited by the claim.

	As to independent claim 56, Applicant argues that Banik does not detect an obstruction on a lens “by determining that the obstruction exceeds a predetermined limit”.  However, the Examiner disagrees.  Banik suggests one exemplary method for the image analysis program to determine an obstruction on a lens by determining if an obstruction remains in the same place within an image while the endoscope moves.  A time component must be involved to determine the extent of “remaining in the same place in the image”, whether is it measured in actual time, number of image frames (which are all defined by a time period), or time it takes the endoscope 
	Furthermore, although Banik doesn’t explicitly teach the use of the technique which counts the number of pixels of a certain color for determining an obstruction on the lens, one of ordinary skill in the art would recognize that such technique could be used to detect an obstruction on the lens.  For instance, an obstruction on the lens will appear as a certain dark color since it does not reflect illumination light emitted into the field of view due to its intimate contact with the lens.  Image analysis to detect pixels of this certain dark color, or even a combination of detection of such pixels with determination of whether such pixels remain stationary for a period of time would determine an obstruction on the lens.  Since Banik’s linking of the “remaining stationary” determination technique to determining an obstruction on a lens is merely exemplary (“For example”, [0034]), it is clear that any of the other techniques disclosed by Banik that would be applicable would apply to making such determination.
	Regarding claim 62, Applicant implies that the Examiner’s assumption that Banik’s lens cleaning routine would terminate after a predetermined time contracts the description of such cleaning routine as a “blast” of cleaning solution.  This is not understood.  Banik does not associate any time period with the “blast” of cleaning solution over the surface of the lens.  However, such “blast” of cleaning solution must terminate after a period of time, otherwise, once inititated, it would never end, and that wouldn’t make any sense.  Thus, the Examiner contends that such assumptions do not contradict any of Banik’s teachings.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795